          Case 1:20-cv-04804-RA Document 38 Filed 09/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                      USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                     DOCUMENT
                                                                  ELECTRONICALLY FILED
                                                                  DOC#:
 AGRI EXOTIC TRADING, INC.,                                       DATE FILED: 9-14-20

                                  Plaintiff,

                             v.
                                                                     20-CV-4804 (RA)
 CLINTON HALL HOLDINGS, LLC, DREAMY
 BURGERS AND BEER 51, LLC, GREAT BEER,                                   ORDER
 FOOD AND GAMES, LLC, SWEET 36
 HOSPITALITY, LLC, T.B. FULTON 2, LLC,
 AND ARISTOTLE G. HATZIGEORGIOU,

                                  Defendants.



RONNIE ABRAMS, United States District Judge:

       On August 24, 2020, the Clerk of Court entered a certificate of default against Defendants

Clinton Hall Holdings, LLC, Dreamy Burgers and Beer 51, LLC, Great Beer, Food and Games,

LLC, Sweet 36 Hospitality, LLC, T.B. Fulton 2, LLC, and Aristotle G. Hatzigeorgiou, and on

September 10, 2020, Plaintiff moved for default judgment against Defendants. Dkts. 27, 33. Upon

consideration of these documents and the supporting Declarations of Gregory Brown, Dkt. 34, and

Kenneth Cospito, Dkt. 35, it is hereby:

       ORDERED that Plaintiff shall serve a copy of the motion for default judgment, any

supporting papers, and this Order by October 2, 2020 on Defendants by the methods described in

Rule 4 of the Federal Rules of Civil Procedure. Plaintiff shall file proof of service of these

documents via ECF.

       IT IS FURTHER ORDERED that answering papers, if any, should be served upon Plaintiff

by October 16, 2020.
           Case 1:20-cv-04804-RA Document 38 Filed 09/14/20 Page 2 of 2




         In light of the COVID-19 crisis, the Court will not hold a conference and will instead

resolve this matter on the papers. If Defendants fail to file and serve answering papers on Plaintiff

by October 16, 2020, or fail to request an extension to do so, judgment may be entered for Plaintiff.

SO ORDERED.

Dated:      September 14, 2020
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
